Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 22-25, drawn to an actin-based peptide, classified in C07K 2319/00.
II. Claims 26-31 (in part), drawn to an in vivo method, classified in A61K 38/00.
III. Claims 26-31 (in part), drawn to an in vitro method, classified in A61L 2/00.

The inventions are independent or distinct, each from the other because:
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. From the claim language, the methods read on both in vivo methods and in vitro methods. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II-III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product (e.g. a screening method).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	This application contains claims directed to the following patentably distinct species of the claimed invention for Groups I-III. Election is required as follows.

	If applicant elects the invention of Group I, the applicant is required to elect a single, specific species from each of the following species A-E.
	A. a species of actin core domain and function (please refer to claims 25, 33, 36-39; specification)
Applicant must elect, for the purposes of search, a single, specific species of actin core domain and function. 
***Please note: Applicant may NOT elect the genus of IMFETFN or the subgenuses of QIMFETFN or QIMFETFNT. A single, specific species must be elected.
	B. a species of cell penetration domain (please refer to claim 32; specification)
Applicant must elect, for the purposes of search, a single, specific species of cell penetration domain.
	C. a species of spacer (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of spacer. 
	D. a species of label, if present (please refer to claims 24, 34; specification)
Applicant must elect, for the purposes of search, a single, specific species of label, if present.
	E. a species of any and all additional components (please refer to claim 35; specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all additional components. 
	
	If applicant elects the invention of Group II, the applicant is required to elect a single, specific species from each of the following species A-E.
	A. a species of actin core domain and function (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of actin core domain and function. 
***Please note: Applicant may NOT elect the genus of IMFETFN or the subgenuses of QIMFETFN or QIMFETFNT. A single, specific species must be elected.
	B. a species of cell penetration domain (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of cell penetration domain.
	C. a species of spacer (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of spacer. 
	D. a species of cell/subject (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species cell/subject.
	E. a species of desired outcome of the method (please refer to claims 26, 27, 29-31; specification)
Applicant must elect, for the purposes of search, a single, specific species of desired outcome of the method. 

	If applicant elects the invention of Group III, the applicant is required to elect a single, specific species from each of the following species A-E.
	A. a species of actin core domain and function (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of actin core domain and function. 
***Please note: Applicant may NOT elect the genus of IMFETFN or the subgenuses of QIMFETFN or QIMFETFNT. A single, specific species must be elected.
	B. a species of cell penetration domain (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of cell penetration domain.
	C. a species of spacer (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of spacer. 
	D. a species of cell, virus, or bacteria (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species cell, virus, or bacteria.
	E. a species of desired outcome of the method (please refer to claims 26, 27, 29-31; specification)
Applicant must elect, for the purposes of search, a single, specific species of desired outcome of the method. 

The species are independent or distinct because the species are structurally and/or functionally different. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 22 is generic for Group I and claim 29 is generic for Groups II and III.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species may not be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112;
(d) the species are structurally and/or functionally different.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/            Primary Examiner, Art Unit 1658